Title: From George Washington to Tobias Lear, 10 July 1797
From: Washington, George
To: Lear, Tobias



My dear Sir,
Mount Vernon 10th. July 1797.

If nothing happens more than I foresee to prevent it,—I propose to be in the Federal City on Monday or Tuesday in next week; but it will depend on your being there. I request therefore to be informed by the Post if this will be the case; or whether business at that time will call you from it.
When that far I shall extend my ride to the little and great falls of the River,—at the last of which I have not been these eight or nine Years. I am Your Affectionate
